Case: 1:18-cv-06785 Document #: 313 Filed: 09/27/19 Page 1 of 1 PageID #:2936

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                               Eastern Division

In Re: Local TV Advertising Antitrust
Litigation, et al.
                                                  Plaintiff,
v.                                                             Case No.: 1:18−cv−06785
                                                               Honorable Virginia M.
                                                               Kendall
Hearst Television Inc., et al.
                                                  Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Friday, September 27, 2019:


        MINUTE entry before the Honorable Virginia M. Kendall. Joint Motion by
Plaintiffs and Katz Media Group, Inc. to set briefing schedule [311] is granted. Katz
Media Group, Inc.'s Motion to Dismiss shall be filed by 11/8/2019. Response due by
1/7/2020 and shall not exceed 15 pages. Reply due by 2/7/2020 and shall not exceed 7.5
pages. Motion hearing set for 10/3/2019 is stricken. Mailed notice(lk, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
